EXHIBIT 10.3

 

SECOND AMENDMENT

TO

ADVANCED MEDICAL OPTICS, INC.

401(K) PLAN

 

The ADVANCED MEDICAL OPTICS, INC. 401(k) PLAN (the “Plan”) is hereby amended as
follows:

 

I. The last paragraph of Section 5.3(c)(ii) of the Plan is amended as follows:

 

An eligible Participant’s “Contribution Points” for a Plan Year shall equal the
sum, rounded down to the nearest whole point, of: (1) the Participant’s attained
age (in whole years and fractions of a year) as of the last day of such Plan
Year and (2) the Participant’s years of Credited Service (in whole years and
fractions of a year) as of the last day of such Plan Year. In the case of a
Participant who has a Severance during a Plan Year by reason of death, for
purposes of determining the “Contribution Points” of such Participant for such
Plan Year, the amounts under (1) and (2) shall be determined assuming that such
Participant had survived and continued in employment with the Company until the
last day of such Plan Year.

 

II. Section 8.2(a) of the Plan is amended as follows:

 

(a) Subject to the provisions of Section 8.6, if a Participant incurs a
Severance for any reason (including Disability) other than death, such
Participant’s entire vested portion of his or her Accounts under the Plan shall
be distributed in a single lump-sum payment directly to such Participant. At the
election of the Participant, to the extent such distribution is an Eligible
Rollover Distribution, all or a portion of such distribution shall be paid
directly by the Trustee to the trustee of an Eligible Retirement Plan.

 

III. Section 8.2(b) of the Plan is amended as follows:

 

(b) Any distribution made pursuant to paragraph (a) shall be made in cash
except, if any of the vested portion of such Participant’s Accounts is invested
in the Company Stock Fund, then, to the extent so invested, such distribution
may be made in Company Stock at the election of the Participant, and, if any of
the vested portion of a Participant’s Accounts is invested in the Allergan Stock
Fund, then, to the extent invested in shares of Allergan Stock, such
distribution may be made in Allergan Stock at the election of the Participant.

 

IV. The first sentence of Section 8.6 of the Plan is amended as follows:

 



--------------------------------------------------------------------------------

Notwithstanding any other provisions of the Plan regarding distributions of
Participant’s Accounts, the following additional rules shall apply to all such
distributions.

 

V. Section 8.6(c) of the Plan is amended as follows:

 

(c) Notwithstanding paragraphs (a) or (b) above, the distribution of the entire
vested portion of a Participant’s Accounts shall be made no later than the
Participant’s Required Beginning Date. The Required Beginning Date of a
Participant who attains age 70-1/2 shall be April 1 of the calendar year
immediately following the later of the calendar year in which the Participant
attains age 70-1/2 or incurs a Severance for any reason (including Disability)
other than death; provided, however, if such Participant is a Five Percent Owner
(as defined in Code Section 416(i) and applicable regulations) with respect to
the Plan Year ending in the calendar year in which such Participant attains age
70-1/2, the Required Beginning Date shall be April 1 of the calendar year
immediately following the year in which such Participant attains age 70-1/2. An
Employee who prior to the Effective Date was a “Five Percent Owner” (as defined
in the Allergan Savings Plan) shall be treated as a Five Percent Owner under
this subsection (c).

 

VI. Section 8.6(d) of the Plan is amended as follows:

 

(d) Notwithstanding anything to the contrary in the Plan, if a Participant dies
before his or her vested benefit is distributed, the Participant’s entire vested
benefit shall be distributed to his or her Beneficiary as soon as practicable
after the death of the Participant but in no event later than December 31 of the
calendar year containing the fifth anniversary of the Participant’s death. If
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before the
Participant’s entire vested benefit is distributed to surviving spouse, this
subsection (d) shall apply as if the surviving spouse were the Participant.

 

VII. Section 8.6(e) of the Plan is amended as follows:

 

(e) Notwithstanding any provision of the Plan to the contrary, for purposes of
determining required minimum distributions (i) distributions for calendar years
beginning with the 2003 calendar year shall be made in accordance with final and
temporary regulations under Code Section 401(a)(9) which are hereby incorporated
in the Plan by this reference and (ii) distributions for the 2002 calendar year
shall be made in accordance with the regulations under Code Section 401(a)(9)
that were proposed on January 17, 2001.

 

VIII. This Second Amendment shall be effective as of the Effective Date of the
Plan except as otherwise provided herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Advanced Medical Optics, Inc. hereby executes this Second
Amendment to the Advanced Medical Optics, Inc. 401(k) Plan on this 21ST day of
October, 2003.

 

ADVANCED MEDICAL OPTICS, INC. By:  

/s/ AIMEE S. WEISNER

 

--------------------------------------------------------------------------------

   

Aimee Weisner

Corporate Vice President, General Counsel, and Secretary

 

 

3